Citation Nr: 0829950	
Decision Date: 09/04/08    Archive Date: 09/10/08

DOCKET NO.  06-05 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


ISSUE

Entitlement to service connection for Syphilis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran (appellant)


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1976 to 
September 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  

In March 2006 the veteran appeared and testified at an RO 
hearing in Columbia, South Carolina.  The transcript of that 
hearing is included in the record.

The Board notes that evidence from the veteran was received 
at the Board in September 2006.  The veteran was notified by 
a letter from the RO dated August 23, 2006, that the case was 
being transferred to the Board.  While the evidence was 
received within 90 days of the date of the RO's letter, a 
waiver of agency of original jurisdiction review was not 
provided.  As the medical evidence submitted refers to 
surgery for benign prostatic hyperplasia and no relationship 
to Syphilis is shown, the evidence is not pertinent to the 
issue on appeal and will not be considered.  See 38 C.F.R. 
§ 20.1304 (2007).


FINDINGS OF FACT

1.  Syphilis was noted when the veteran was examined, 
accepted and enrolled for service, therefore, the presumption 
of soundness does not attach.

2.  There was no increase in disability during service and, 
therefore, the presumption of aggravation does not attach.




CONCLUSION OF LAW

A preexisting Syphilis disorder was not aggravated by 
military service.  38 U.S.C.A. §§ 1111, 1131, 1132, 1137, 
1153, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.306(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks service connection for Syphilis.  
Laboratory tests done in May 2003 found a positive reaction 
on the Syphilis Confirmatory Test FTA-ABS.  

In determining whether a current Syphilis disorder is related 
to service, the Board will first address whether the 
presumption of soundness attaches in this instance.  

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled into service, except as 
to defects, infirmities or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111, 1132, 1137; 
38 C.F.R. § 3.304(b); see also VAOPGCPREC 3-03 and Wagner v. 
Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  

The presumption of soundness attaches only where there has 
been an induction examination that did not detect or note the 
disability that the veteran later complains about.  See Bagby 
v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations 
expressly provide that the term "noted" signifies "[o]nly 
such conditions as are recorded in examination reports."  38 
C.F.R. § 3.304(b).  A "[h]istory of preservice existence of 
conditions recorded at the time of examination does not 
constitute a notation of such conditions."  Id. at (b)(1).

RPR (Syphilis) testing done during the veteran's March 17, 
1976, enlistment examination was positive for Syphilis, and 
was so noted in the ensuing report.  County Health Department 
records dated March 17, 1976, also show a confirmed diagnosis 
of and treatment for Syphilis.  Treatment was begun the same 
day.

Since Syphilis was clearly detected and noted during the 
veteran's March 17, 1976, enlistment examination, which was 
twelve days prior to the veteran's March 29, 1976, entry on 
active duty, the Board finds that the presumption of 
soundness does not attach.  38 C.F.R. § 3.304(b).  

The Board now turns to whether the disease noted upon the 
entrance examination was aggravated during service.  The 
government may show a lack of aggravation by establishing 
that there was no increase in disability during service or 
that any "increase in disability [was] due to the natural 
progress" of the pre-existing condition.  38 U.S.C. § 1153; 
38 C.F.R. §§ 3.304(b), 3.306(b).  If this burden is met, then 
the veteran is not entitled to service-connected benefits.  

As stated before, the evidence confirms that the veteran was 
treated for Syphilis at a County Health Department on March 
17, 1976.  On March 29, 1976, he entered active military 
service.  Serology tests done during service were positive 
for prior exposure to Syphilis.  However, while service 
treatment records document treatment for a variety of 
maladies, including a right foot sprain, low back pain, tinea 
cruris, and sore feet, there is no record of any complaints 
of or treatment for Syphilis related symptoms during service.  
The separation examination report noted that an RPR test was 
negative and the examiner noted that venereal disease had 
been treated and was without sequalae.  The examination 
report did indicate with respect to the section titled 
"Other tests" that the veteran should follow up with a VA 
hospital.  

According to the veteran, he now has short term memory loss, 
headaches, reproductive problems, a  breathing problem, acid, 
and "get[s] violent real quick."  See hearing transcript at 
p. 4.  He maintains that these symptoms are the result of 
basically untreated Syphilis, and points to medical journal 
evidence e-mailed to him by an acquaintance.  However, the 
Board notes that the veteran does not complain of 
symptomatology during service.  The Board also notes that the 
veteran's current symptoms have not been attributed by an 
examining physician to his positive reaction for Syphilis.  
See 38 C.F.R. § 3.159(a).  Indeed, a private physician 
advised in June 2003 that there was "no symptomatology 
present [and] no concomitant illnesses," and 
contemporaneously conducted laboratory testing found 
"current non-reactive RPR."  The physician expounded as 
follows:

The fact that the [veteran's] 
Treponemal antibody and FTA-ABS are 
positive does not certainly denote 
active ongoing infection.  Given the 
[veteran's] history, the lack of 
concurrent abnormal serology such as 
hepatitis, HIV, etc., no symptomatology 
present, no concomitant illnesses, I 
would consider this to be treated 
syphilis with no further treatment or 
workup involved at present time unless 
patient suffers from a new exposure.  
[emphasis added].  All of this has been 
discussed in detail with [the veteran].

Diagnoses were "1. Positive FTA; 2. Treated [S]yphilis.  
Follow up as needed."  Based on this evidence the veteran's 
argument that his current woes stem from "untreated" 
Syphilis is completely unfounded.  

The veteran has submitted an electronic message from L.T., 
who he stated at the hearing is a Dean of a university and a 
medical professional who specializes in diseases such as 
Syphilis.  She stated in the message, "[o]nce you were 
diagnosed, you should have been treated with antibiotics and 
then follow up should have been done.  If this was not done, 
then you did not get sufficient treatment.  Any other 
questions, let me know."  This medical evidence is not 
specific to the veteran's case.  Moreover, it is clear that 
the STRs, which indicate that treatment was provided and that 
follow up testing was done during service, were not reviewed.  
Accordingly, this evidence is entitled to no probative value 
with respect to the issue of whether the pre-existing 
Syphilis was aggravated by service.  

The Board notes that the veteran has submitted multiple 
articles in support of his claim.  Those articles have been 
reviewed but they are too general in nature to provide, 
alone, the necessary evidence to show that the veteran 
currently has Syphilis that is related to service and that 
Syphilis, which was detected on the service entrance 
examination, was aggravated during service.  See Sacks v. 
West, 11 Vet. App. 314, 316-17 (1998).  The medical treatise, 
textbook, or article must provide more than speculative, 
generic statements not relevant to the veteran's claim but 
must discuss generic relationships with a degree of certainty 
for the facts of a specific case.  See Wallin v. West, 11 
Vet. App. 509, 514 (1998).  The documents in the current case 
do not address the facts of the veteran's specific case and 
thus are not entitled to any probative weight. 

In short, the evidence confirms that the veteran was infected 
with and treated for Syphilis prior to his entry into active 
military service.  The STRs show no evidence of Syphilis-
related complaints in service and the separation examination 
report was negative for active Syphilis or residuals of 
Syphilis.  Moreover, the veteran's current complaints, 
approximately two decades after active service, are not 
linked by competent medical evidence to any allegedly 
withheld treatment during service, or to a current Syphilis 
disorder.  In fact, there is no medical evidence that any 
current complaints are related to the Syphilis infection that 
was diagnosed at the entrance examination; rather, current 
evidence merely shows that the veteran once tested positive 
for Syphilis.  According to a June 2003 examining physician, 
any treatment or workup would be the result of a new 
exposure.  In the absence of evidence of any increase in 
severity during service; in view of the fact that the veteran 
does not have a diagnosis of active Syphilis that may be 
related to service; and based on June 2003 findings of no 
symptomatology or concomitant illnesses; the Board finds that 
the veteran's pre-existing Syphilis disease was not 
aggravated during active military service.  Service 
connection for Syphilis is therefore denied.

The Board has considered the doctrine of reasonable doubt, 
but for the reasons just expounded, finds it to be 
inapplicable, as the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
38 C.F.R. § 3.102.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative of any information and medical or lay evidence 
that is necessary to substantiate the claim. 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended 
by 73 Fed. Reg. 23,353-56 (Apr. 30, 2008).  Notice which 
informs the claimant of how VA determines disability ratings 
and effective dates should also be provided.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice should be provided to the claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004). 

In a letter dated in February 2005 the veteran was apprised 
of the information and evidence necessary to establish his 
claim for service connection; of the evidence that VA would 
seek to provide; and of the information and evidence that he 
was expected to provide; and in a letter dated in March 2006 
he was apprised of how VA determines disability ratings and 
effective dates.  Although the March 2006 letter was issued 
after the July 2005 rating decision, since service connection 
is being denied, no disability rating or effective date will 
be assigned, so there is no possibility of any prejudice to 
the veteran.  The Board thus finds that the veteran was 
provided adequate notice in accordance with 38 U.S.C.A. §§ 
5103, 5103A with regard to her claims for service connection.  

Regarding the duty to assist, STRs have been obtained and 
made a part of the record.  Pre-service County Health 
Department records are also of record.  There is no 
indication in the record that additional evidence relevant to 
the issue decided herein is available and not part of the 
claims file.  The Board is satisfied that VA has sufficiently 
discharged its duty in this matter.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).


The Board notes that a VA examination was not obtained with 
respect to the claim.  However, the Board finds that the 
evidence, discussed above, which indicates that the veteran 
is not currently diagnosed as having active Syphilis or any 
residuals of the Syphilis that was found upon the veteran's 
entrance examination and as there is no competent medical 
evidence indicating a possible nexus between service and the 
claimed disorder, warrants the conclusion that a remand for 
an examination and/or opinion is not necessary to decide the 
claim.  See 38 C.F.R. § 3.159 (c)(4) (2007).  As service and 
post-service medical records provide no basis to grant the 
above claim, and provide evidence against the claim, the 
Board finds no basis for a VA examination to be obtained.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing 
circumstances when a VA examination is required).


ORDER

Service connection for Syphilis is denied.




____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


